Citation Nr: 1438697	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Juliano, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  He is the recipient of, among other decorations, an Air Medal with a "V" device.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2012, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is not returned to the Board for further review.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for tinnitus is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from February 1968 to February 1971.  He claims entitlement to service connection for tinnitus. 

His DD Form 214 reflects that he served in Vietnam from August 1968 to August 1969, that his military occupational specialty was that of a helicopter mechanic, and that he is the recipient of an Air Medal with a "V" device.  The Veteran reports that in Vietnam, he served as a crew chief for Charlie model helicopters, and that he would sit on the helicopter only two or three feet from a six-barrel machine gun (without ear protection) that fired 6,000 rounds per minute, and that he would fire an M-60 machine gun.  See, e.g., Statements, July 2008 and August 2008.  The Board also acknowledges a recent January 2014 buddy statement from D.N., who reports that he served on helicopters with the Veteran as a door gunner.  As noted by the Board in its September 2012 remand, excessive noise exposure in service has been sufficiently established.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran was afforded a December 2008 VA examination, and the examiner opined that the Veteran's tinnitus was not caused by or a result of his military noise exposure.  Because, however, the examiner did not provide any reasoning for her conclusion, in September 2012, the Board remanded the claim for a clarifying opinion.

A November 2012 medical opinion was provided by another VA examiner, who opined that the Veteran's tinnitus was less likely than not related to his noise exposure in service, reasoning that the Veteran had reported to the December 2008 VA examiner that the onset of tinnitus was five years prior, and citing medical literature to the effect that as the interval between noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases," albeit further citing the same in that "a more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus can be confirmed or rejected."  The Board notes that this reasoning appears almost speculative, and also somewhat contradictory.

The Board acknowledges that the crux of the VA examiners' opinions was the fact that the Veteran reported during the December 2008 VA examination that the onset of his tinnitus was five years prior (i.e., around 2003).  Recently, however, the Veteran submitted a December 2013 statement in which he reported that the notation by the December 2008 VA examiner of a date of onset around 2003 was in error, and that he has experienced tinnitus since service.  In addition, the Board acknowledges that the Veteran submitted a buddy statement from D.N., who wrote that he had served with the Veteran in Vietnam with the Veteran's unit (the 192nd Assault Helicopter Company) and that he flew with him as his door gunner.  D.N. wrote that the Veteran complained of ringing in his ears on numerous occasions in service after returning from combat missions.  

The Veteran submitted a June 2010 private medical opinion from Dr. T.K. in support of his claim, in which Dr. T.K. opined that the Veteran's loud noise exposure in service would certainly be a likely cause of his tinnitus.  Dr. T.K. did not, however, provide any rationale for his conclusion, and in the September 2012 Board remand, the Board directed that the RO/AMC obtain a clarifying opinion from Dr. T.K. with a rationale.

Subsequently, an October 2012 medical opinion was received from Dr. T.K., in which he explained that he opined that it is likely that the Veteran's "extensive loud noise exposure" in service, including the use of machine guns and being in close proximity to larger caliber weapons, contributed to his tinnitus.  Dr. T.K. reasoned that tinnitus is frequently associated with loud noise exposure and hearing loss.  Dr. T.K noted that hearing loss was demonstrated, albeit not severe.

Finally, the Board acknowledges a March 2013 private evaluation and medical opinion from Dr. M.P. that the Veteran's tinnitus was likely from noise exposure in service, albeit no rationale was provided in the opinion.

As shown above, the Board is left with conflicting medical opinions with regard to whether the Veteran's tinnitus is related to his conceded combat noise exposure in service.  The Board notes that it has no reason to favor the November 2012 VA medical opinion over the private October 2012 opinion of Dr. T.K., particularly in light of the borderline speculative language and contradictory statements in the November 2012 VA examiner's reasoning (the remaining opinions noted above included no rationale).  As shown above, Dr. T.K. has provided an adequate rationale for his conclusion in his October 2012 letter.  In addition, the Veteran has reported experiencing tinnitus since service, which he is competent to report, and he has submitted a buddy statement regarding his in-service complaints of tinnitus.  In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to his conceded combat noise exposure.  Therefore, the Board will resolve all doubt in favor of the Veteran, and the Board will grant the claim for service connection for tinnitus.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


